1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   JONATHAN CLARK,                    CASE NO. CV 17-8381 RGK (SS)

12                     Petitioner,

13        v.
                                                   JUDGMENT
14   DANIEL PARAMO, Warden,

15                     Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions
18   and Recommendations of United States Magistrate Judge,
19
20        IT IS HEREBY ADJUDGED that the above-captioned action is
21   dismissed with prejudice.
22

23   DATED: January 24, 2019
24

25

26
                                                              __________
27                                        R. GARY KLAUSNER
                                          UNITED STATES DISTRICT JUDGE
28
